PER CURIAM.
We affirm the Judge of Compensation Claims’ (JCC’s) denial of all benefits requested by Claimant. The JCC properly denied the request for authorization of a cardiologist to treat Claimant’s hypertension on the basis that Claimant failed to prove further evaluation and treatment by a cardiologist was medically necessary. We note, however, that the JCC’s alternative basis for denying the benefits claimed is contrary to City of Pembroke Pines v. Ortagus, 50 So.3d 31 (Fla. 1st DCA 2010), holding that once compensability is established, entitlement to medical benefits is not limited to the period of disability.
AFFIRMED.
DAVIS, HAWKES, and THOMAS, JJ., concur.